Citation Nr: 1201302	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  07-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with chronic pain, with a separate, initial 10 percent evaluation for service-connected arthritis of the right knee based on noncompensable limitation of flexion.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and the VA Appeals Management Center (AMC) in Washington, D.C., respectively.  

Specifically, in the October 2006 rating decision, the Cleveland RO denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.  

A hearing was held on August 16, 2010, by means of video conferencing equipment with the appellant in Cleveland, Ohio, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In September 2010, the Board remanded the Veteran's claim for further evidentiary development.  This development will be further discussed below.  

In an April 2011 Supplemental Statement of the Case (SSOC), the AMC denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected postoperative medial collateral ligament, anterior cruciate ligament, and meniscal repair of the right knee with residual decreased range of motion and manifestations of chronic pain; however, in the April 2011 rating decision, the AMC granted a separate 10 percent evaluation for arthritis of the right knee based on noncompensable limitation of flexion, effective July 9, 2004.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98.  

Despite the AMC's notation in the April 2011 rating decision that the assignment of a separate 10 percent evaluation for arthritis of the right knee was "a full and final determination of [the] issue on appeal," the Board notes that a higher evaluation may be assigned, and as such, the issue remains in appellate jurisdiction.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Veteran's claim was returned to the Board for further appellate proceedings.  

In July 2011, the Board recharacterized the Veteran's claim as stated in the title page of this decision and remanded the claim for further evidentiary development.  This development will be further discussed below.  The Veteran's claim has been returned to the Board once again.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To ensure compliance with a prior remand.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2011).  

Concerning the Veteran's 20 percent evaluation based on instability of the right knee under Diagnostic Code 5257, the Board notes that knee impairment manifested by recurrent subluxation or lateral instability is ratable as 20 percent disabling where there is moderate instability and 30 percent disabling where there is severe disability.  38 C.F.R. § 4.71a, Code 5257 (2011).  The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned); compare Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  In other words, to properly evaluate the Veteran's service-connected right knee disability under Diagnostic Code 5257, there must be sufficient evidence which addresses the matters of instability as well as subluxation.  

The September 2010 Board remand specifically noted that the prior VA examination, dated in November 2009, addressed instability, but failed to comment on any episodes or severity of subluxation of the right knee.  Accordingly, the Board instructed the VA examiner to specifically "address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe."  See the September 2010 Board remand at page 5.  

The AMC's September 2010 VA examination request reflects that the Board's September 2010 remand instructions to the VA examiner were conveyed verbatim.  See the September 2010 VA examination request from the AMC.  The Veteran was afforded a VA examination in October 2010, and the report of such was associated with the Veteran's VA claims file.  The Veteran's claim was returned to the Board.  The October 2010 VA examination report reflects that, while the VA examiner stated that the Veteran's right knee was "stable," the matter of subluxation was not specifically addressed.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

In light of above, the Board concluded in a July 2011 remand that the September 2010 remand instructions had not been substantially complied with and remanded the Veteran's claim again, determining that another VA examination was necessary to ascertaining whether the Veteran experienced subluxation in his right knee, and if so, the severity of such.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders," and "the Board itself errs in failing to ensure compliance.")  Specifically, the July 2011 Board remand instructed the VA examiner:  

"He or she should specifically and separately address whether the Veteran has recurrent subluxation and lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe."  

See the July 2011 Board remand at page 7.  (Emphasis as in the original)

The AMC's July 2011 VA examination request reflects that the Board's July 2011 remand instructions to the VA examiner were conveyed verbatim, but without the Board's added emphasis.  See the July 2011 VA examination request from the AMC.  The Veteran was afforded another VA examination in July 2011, and the report of such is associated with the Veteran's VA claims file.  However, the July 2011 VA examination report reflects that the examiner again failed to address the matter of subluxation of the Veteran's right knee despite the specific instructions to do so from the Board and the AMC.  See the Board's September 2010 and July 2011 remand instructions, the September 2010 and July 2011 VA examination requests and the July 2011 VA examination report.  

In light of above, the Board concludes that the Board's September 2010 and July 2011 remand instructions have not been substantially complied with, and thus, another remand is necessary to ascertain whether the Veteran experiences subluxation in his right knee, and if so, the severity of such.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be afforded a VA examination to ascertain the severity and manifestations of his service-connected traumatic right knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability. 

The examiner must report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner must provide the range of motion in degrees, to include any lost range of motion due upon repetitive testing, and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should specifically address whether the Veteran has lateral instability of the right knee, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  

He or she should specifically address whether the Veteran has recurrent subluxation of the right knee, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the RO/AMC must review the VA examination report to ensure that all of the Board's remand instructions have been complied with.  If there is any deficiency within the VA examination report, the RO/AMC must take corrective measures to ensure compliance with the Board's remand instructions.  

3.  Thereafter, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest degree, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


